Citation Nr: 1628894	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-27 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to December 18, 2011 for the grant of dependency and indemnity compensation (DIC) based on the cause of the Veteran's death.

2. Whether collection of overpayment in the amount of $11,671 was correct.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, son
ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958 and from September 1958 to December 1976.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted DIC and found that an overpayment had been made.  The RO in Winston-Salem is the RO of jurisdiction.  The appellant and her son testified before the undersigned in a February 2015 hearing.

The issue of overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not show a claim was filed with VA for DIC prior to December 18, 2012.

CONCLUSION OF LAW

The criteria for an effective date prior to December 18, 2011, for the grant of DIC based on service connection for cause of death have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155 (prior to March 24, 2015), 3.159, 3.114, 3.400, 3.816. (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Here, the appeal arises from appellant's disagreement with the effective date assigned following the grant of DIC benefits.  The appellant was provided notice and assistance in substantiating her claim and she has not alleged any prejudice as a result of any possible notice defects.  Further, the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issues on appeal.  As such, the VCAA duties to notify and assist are not implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-04 (June 23, 2004).  No further notice or assistance is necessary.

II. Earlier effective date analysis

The appellant contends that she should be awarded an effective date for DIC benefits prior to December 18, 2011.  Specifically, she asserts that she was entitled to the benefits earlier but when she inquired about the benefits was misinformed about her rights by a county service representative.  

The Board has reviewed the record and considered appellant's contentions but finds that the proper effective date for DIC benefits is December 18, 2011.  See 38 C.F.R. §§ 3.1, 3.114, 3.400.

In general, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For DIC claims based on a Veteran's service-connected death after his or her separation from active service, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(c)(2). 

Additionally, when VA or an adjudicative body passes a liberalizing law and compensation is granted, a claimant may receive a retroactive effective date prior to the date he would be entitled under the above rules.  See 38 C.F.R. § 3.114.  As applicable here, if a claim is reviewed at the request of a claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of the request.  See id (3).  Here, the AOJ the effective date of December 18, 2011, based on liberalizing VA regulations which allow assignment of the effective date in accordance with the facts found, but not earlier that the effective date of the change in law, July 9, 2001, or the date one year prior to the date of application, whichever is later.  The AOJ assigned December 18, 2011, the date one year prior to the date of application.  

A "claim" is defined broadly to include a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a) (prior to March 24, 2015).  The date of an informal claim may be used as the effective date if a formal claim is filed within one year of that date.  See id.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Appellant testified at her Board hearing that she inquired about VA benefits in 1999, shortly after her husband's death, and around 2008 or 2009, three or four years before her current claim.  During the hearing, the appellant explained that she did not file a formal claim at those times because she was misinformed by a county service representative that she was not eligible for benefits after her husband died.  She contends that she would have applied for benefits but for this misinformation.   

Appellant's conversations in 1999 and 2008/2009 with the county service representative do not constitute a claim for VA benefits.  See 38 C.F.R. § 3.1(p).  The county service representative was not a VA employee and not authorized to receive VA claims.  The payment of government benefits must be authorized by statute; erroneous information provided to a claimant is not a basis upon which to estop the government from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (finding that erroneous advice given by government employee cannot be used to estop government from denying benefits).  Here, the applicable statute requires filing a claim with VA to initiate entitlement to benefits.  38 U.S.C.A. § 5101(a)(1).  Appellant testified at the Board hearing that she did not file a claim with VA until 2012.  The Board understands that appellant was misinformed; nevertheless, she did not file a claim to initiate the benefits prior to 2012.  

Her current claim was received by VA on December 18, 2012.  Service connection for the cause of the Veteran's death was based on a statutory presumptive connection between diabetes mellitus II and Agent Orange exposure during Vietnam service.  See 38 C.F.R. §§ 3.307, 3.309.  The legal presumption for service connection for diabetes was a liberalizing law that came into effect after the Veteran's death.  As such, the RO assigned an effective date of December 18, 2011, one year prior to appellant's claim, in accordance with 38 C.F.R. § 3.114(c).  The Veteran had not filed a claim for diabetes before his death, so provisions under 38 C.F.R. § 3.816 are not for application.  Based on the record, VA did not receive a claim from appellant until December 18, 2012.  The facts are undisputed, and there is no legal entitlement to an effective date prior to December 18, 2011 for the grant of DIC.  See 38 C.F.R. §§ 3.114, 3.400.


ORDER

An effective date prior to December 18, 2011 for the grant of DIC for cause of death is denied.


REMAND

Regarding overpayment, appellant contends that she should be entitled to both DIC and her Survivor Benefit Plan because her husband made payments toward the Survivor Benefit Plan, which she would have received if his death was not the result of service-connected disability.  See Board hearing.  She asserts that she should be compensated for his retirement from service and for his disability-related death.  See id.  She further notes that she was not aware of the overpayment and had no part in causing the overpayment.

Shortly after the Veteran's death, appellant began to receive payments as the annuitant of a Survivor Benefit Plan (SBP).  See March 1999 letter from Defense Finance and Accounting Service.  The Directorate of Annuity Pay advised the RO that appellant was receiving SBP payments, to notify the Defense Department if she became entitled to DIC, and that she had signed a statement authorizing the withholding of DIC for paying SBP overpayment.  See id.  Appellant was receiving SBP payments on November 21, 2013 when the RO issued the decision to grant DIC benefits.  Those DIC benefits retroactively took effect on December 18, 2011, meaning VA paid appellant for benefits accrued from January 1, 2012 forward.  From January 1, 2012 to the date the Defense Department ceased SBP payments, appellant received duplicate benefits.  Statutes applicable to VA and the Department of Defense prohibit a surviving spouse from receiving duplicate benefits in this nature.  See 10 U.S.C.A. § 1450(c); 38 U.S.C.A. § 5304. 

In Roberts v. McDonald, the Court of Appeals for Veterans Claims held that VA must provide an appellant with notice of the statutes and regulations regarding recoupment of overpayment including 10 U.S.C. § 1450 and those allowing VA to collect the overpayment, 27 Vet. App. 108, 110 (2014).  The RO provided appellant with the language of 10 U.S.C. §§ 1450, 1451 and 38 C.F.R. § 3.658.  However, the Court specifically held that section 3.658 is not the appropriate authority under which VA can recoup the overpayment of benefits created through the Department of Defense.  See Roberts, 27 Vet. App. at 112.  The AOJ should provide appellant with notice of the appropriate legal authority for VA to recoup overpayment, including 38 USC §§ 5304, 5314 and 38 CFR §§ 1.911(a), 1.912a(a).  Most importantly, the AOJ should inform appellant of the ways that she can dispute or request waiver of overpayment debt.  See Roberts, 27 Vet. App. at 110-112.


Accordingly, the case is REMANDED for the following actions:

1. Provide appellant with appropriate notice of legal authority in compliance with Roberts v. McDonald, 27 Vet. App. 108, (2014), including 38 USC 5304, 5314; 38 CFR 1.911(a), 1.912a(a); and the ways appellant may request waiver of overpayment debt.

2. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


